      Case 4:20-cv-07842-JST Document 12 Filed 12/04/20 Page 1 of 2




 1 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 3 San Francisco, California 94105-2907
   Telephone:     (415) 512-4000
 4 Facsimile:     (415) 512-4077

 5 HAILYN J. CHEN (State Bar No. 237436)
   hailyn.chen@mto.com
 6 KATHERINE G. INCANTALUPO (State Bar No. 321783)
   katherine.incantalupo@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 8 Los Angeles, California 90071-3426
   Telephone:     (213) 683-9100
 9 Facsimile:     (213) 687-3702

10 Attorneys for Defendants Airbnb, Inc. and Airbnb
   Payments, Inc.
11
                               UNITED STATES DISTRICT COURT
12
                 NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
13

14
   ANTHONY FARMER, on behalf of himself        Case No. 4:20-cv-07842-JST
15 and all others similarly situated,
                                               NOTICE OF APPEARANCE
16             Plaintiff,
                                               Judge: Hon. Jon S. Tigar
17       vs.                                   Crtrm.: 6

18 AIRBNB, INC.; AIRBNB PAYMENTS,              Action Filed:      November 5, 2020
   INC.,
19
              Defendants.
20

21

22

23

24

25

26

27

28

                                                                    Case No. 4:20-cv-07842-JST
                                 NOTICE OF APPEARANCE
        Case 4:20-cv-07842-JST Document 12 Filed 12/04/20 Page 2 of 2




 1         TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

 2         PLEASE TAKE NOTICE that the following attorney of the law firm Munger, Tolles &

 3 Olson LLP appears as an attorney of record on behalf of Defendants Airbnb, Inc. and Airbnb

 4 Payments, Inc.:

 5         KATHERINE G. INCANTALUPO (State Bar No. 321783)
           katherine.incantalupo@mto.com
 6         MUNGER, TOLLES & OLSON LLP
           350 South Grand Avenue, Fiftieth Floor
 7
           Los Angeles, California 90071-3426
 8         Telephone:     (213) 683-9100
           Facsimile:     (213) 687-3702
 9

10
     DATED: December 4, 2020                 MUNGER, TOLLES & OLSON LLP
11

12

13                                           By:         /s/ Katherine G. Incantalupo
                                                  KATHERINE G. INCANTALUPO
14                                           Attorneys for Defendants Airbnb, Inc. and Airbnb
                                             Payments, Inc.
15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                                           Case No. 4:20-cv-07842-JST
                                       NOTICE OF APPEARANCE
